MEMORANDUM **
Ismael Maduena appeals the 210-month sentence imposed after he pleaded guilty to conspiracy to possess with intent to distribute methamphetamine in violation of 21 U.S.C. § 846 and possession of methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Madiiena contends that his trial counsel rendered ineffective assistance by failing to request a downward departure for extreme remorse. Maduena’s contention is not appropriate for direct review and should instead be brought in habeas corpus proceedings pursuant to 28 U.S.C. § 2255. See United States v. Reyes-Plate-ro, 224 F.3d 1112,1116 (9th Cir.2000) (ineffective assistance of counsel arguments inappropriate for direct review except where factual record is sufficiently developed or legal representation is so inadequate it obviously denies Sixth Amendment right to counsel).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.